I wish to state that it is a signal honor to address the Assembly from this rostrum the highest expression of world thinking where illustrious statesmen from the most distant corners of the world have come to carry out a dialogue, which is a means of understanding par excellence between peoples and between men. This is possible because of the growing universality of the United Nations, which at each session of the General Assembly enables us to greet new States that have joined the system.
2.	On behalf of my Government and my people, in our language which is a language of peace, I greet all the nations represented here. We wish to practice friendship without reservations or exclusions. We are a developing country, a part of the earth which shares the limitations, hopes, disappointments and impatience of those countries which earnestly seek their progress in an atmosphere of stable peace, based on the broadest co-operation.
3.	I wish to express to the President of the Assembly, Mr. Abdelaziz Boutefiika, the eminent statesman from Algeria, our most cordial greetings and our best wishes for his success. To the outgoing President, Mr. Leopoldo Benites, and to the Secretary-General, Mr. Kurt Waldheim, we express our appreciation of their unflagging work for world peace.
4.	I also wish to extend a brotherly welcome to the new Members of the Organization, the States of Bangladesh, Grenada and Guinea-Bissau. As my country has from the outset maintained cordial relations with Bangladesh, we can only rejoice at its entry into the United Nations. The same holds true in respect of Grenada, a State which is also within the
American region, thereby making its presence in the United Nations a twofold source of very great satisfaction to the Latin American group of States. As regards Guinea-Bissau, we again have many grounds for satisfaction in view of all that its presence represents.
5.	The General Assembly heard with deep consternation Mr. Cesar Batres, the Minister for. Foreign Affairs of Honduras [2242nd meeting]. His words brought to us the tragic confirmation of the gravity of the disaster which has struck his country. He made us feel as our own the pain and devastation which the Honduran people have been suffering. We know that there are tragedies in respect of which words are meaningless. But we know too that the ideas transmitted in this august Assembly are the expression of an international solidarity profoundly moved and stimulated by the marvelous sense of human brother-hood, a brotherhood which in the midst of pain, and perhaps because of it, will bring spiritual comfort, moral encouragement and material assistance to the sister State of Honduras, with which the Government and the people of Bolivia feel a deep sense of solidarity in these moments of sorrow and affliction.
6.	As I was saying, every year we meet here - countries which are united and separated for many reasons quite apart from geographical distances. We come here seeking a pledge, bringing our concerns and our hopes. This is the most eloquent proof that our faith in the supreme world body has not faltered. We believe in the ideals and postulates of the San Francisco Charter, which was masterfully conceived 29 years ago.
7.	These principles have not lost force with the pas-sage of time, and they are as valid today as they were then in promoting an international conduct designed
to enable mankind 	1 so many ways, to
follow a road le^u. ^ ihe attainment of a destiny of happiness and prosperity.
8.	The items to be debated in the Assembly are many and complex. Among them there is no order of priority with which to determine their importance. All, every one of them, are intimately connected with the lofty purposes of the United Nations; but it is quite true that some are of greater concern to us.
9.	Accordingly, I shall refer only to some of the items which, in our opinion, require priority attention and immediate action by the States Members of this Organ-ization so that through adequate adjustments we may promote success in the great tasks which the inter-national community seeks to complete ,
A/PV.2259 and Corr.l
10.	At this stage in our civilization, when man, through his inexhaustible ingenuity, has solved the mystery of outer space, mankind cannot consider wars to be inevitable. There is therefore no acceptable justification for mass destruction. 
11.	For this reason, from this rostrum of peace, where we nobly endeavor to arrive at understanding and friendship among peoples, my delegation wishes to express its most earnest hope that the efforts of the Security Council will strengthen peace on Cyprus and that the international community will endorse the initiative of the Secretary-General to bring comfort to the populations affected by the conflict.
12.	But the aims of peace cannot be secured except by political action designed to prevent possible confrontations. At present, the elimination of world tension must be sought, basically, in a frank and determined co-operation for development, which will make it possible to establish a just order in economic relations among States in the knowledge that external aid and co-operation have ceased to be an act of philanthropy and have become a duty which the most advanced countries can no longer shirk.
13.	These motives gave impetus to the drafting and implementation of a major effort -the international development strategy for the First United Nations Development Decade. We recognize, in all its auspicious intention, the essential achievements of that program, even though it must be pointed out that they were not sufficient to solve the complex problem of underdevelopment. This circumstance led to a feeling of frustration which, with the useful lessons learned from the earlier attempt, we must try to dispel and overcome. The desire to achieve the advancement and prosperity of peoples is a goal which, despite frustrations, cannot be abandoned. The will of nations must persist in its purpose to achieve those aims. Were this not to be so, we would be committing a blunder with unforeseeable consequences for the future of mankind.
14.	With these irrenunciable aims still in view, the Second United Nations Development Decade was started in a spirit of renewal. The responsibility shoul-dered by the international community is greater at this stage than in the past because new expectations and prospects are being nurtured. These must be satisfied lest our peoples become inevitably exposed to a crisis of confidence in the mechanisms of world co-operation and in the very system of international economic relations.
15.	It is not our intention to encourage pessimistic prophecies, but if our peoples have to continue to bear fresh disappointments the consequences will doubtless be catastrophic. Faith will have been weakened, and we shall have further removed the goal of progress to which the most numerous part of mankind aspires for its complete fulfillment.
16.	For these reasons, my delegation feels that it is both desirable and urgent that the industrialized countries, and the developing countries replace the present state of near-confrontation by a broad and constructive understanding so as to arrive at an economic alliance through the same channels which made it possible to reach a political detente, designed to create a sound and lasting world understanding.
17.	My delegation wishes to reiterate its complete endorsement of the principles, objectives and policies contained in the basic documents adopted at the sixth special session of the General Assembly. We consider that they faithfully reflect the interests and aspirations of the economically backward countries.
18.	Hence, we not only appeal for understanding from the industrialized nations but we also require their dynamic participation in this undertaking, through generous and concrete expressions of their political will, with a view to establishing a more balanced and just economic system.
19.	There is clearly the threat of a world-wide economic dislocation. It is a time of trial and of urgent decisions. Joint action and solidarity must go beyond simple statements. Positive altitudes conceived of with imagination and executed with boldness are what is needed.
20.	It is of the utmost importance that we obtain a progressive revaluation of the exports of the developing countries. But we believe that this will only be possible if we adopt an appropriate mechanism which will link and automatically adjust, starting with equitable levels, the evolution of prices of the exports of the least developed nations with the manufactures of the industrialized countries.
21.	It is also of priority interest to strengthen the organs for these purposes so as to achieve a greater transfer of financial and technological resources for the benefit of States which seek to develop.
22.	Another legitimate means to prevent any possible crisis might be found by the international community if, with a criterion of equity, it agrees to promote and facilitate the processing of natural resources in the regions where they are found, that is to say, for the benefit of the soil itself where nature placed these riches. It is also important to assist in the process of regional and subregional integration.
23.	Another chapter which deserves our attention is the one regarding a draft Charter of Economic Rights and Duties of States.
24.	We should like to make it possible, in brief, that through joint efforts, as the original element of the voluntary act, the intelligence of man may conceive of and apply a system whereby the growing prosperity of the richer nations does not become a threat of greater poverty for the small nations. The entire effort represented by the Second United Nations Development Decade would not be effective, however, unless we promote with like interest and will to act the Disarmament Decade. It is of the utmost importance that substantial resources previously intended for destruction now be used for work that will raise the well-being of all peoples.
25.	On the other hand, we were justly alarmed to hear some expressions here in regard to the rising prices of raw materials and energy supplies, which augur an escalation of confrontation in world trade. We trust that, with the creative capacity of man and a predominantly just spirit, channels of understanding and balance will be found. Thus, we shall serve the aspirations to well-being and, above all, solidarity among nations.
26.	Another item which is current in the common concern of mankind for maintaining peace refers to the quest for an adequate conciliatory formula so as to finally remove the violence of the convulsed regions of the Middle East. The Government of Bolivia is sensitive to the suffering of the Palestinian people. Therefore, we express our most whole-hearted hope that the negotiations started in Geneva will prosper and be consolidated. We believe that, in order to achieve genuine peace in the Middle East, the parties to the conflict must continue effective negotiations, covering the interests of all, without outside interference or impositions.
27.	Let us encourage what is constructive. We believe that the quest for peace requires many sacrifices. The situation in the Middle East, therefore, calls for the most serene reflection and requires that we pave a smooth way for the negotiators.
28.	My country, which traditionally has opposed colonialism in any form, wishes to greet with satisfaction the fundamental changes in attitude which are taking place in this field. These are not isolated successes but proof of the ability to adjust to the new molds of history. It is, in brief, a triumph of the international community.
29.	In this way, the first step has been taken for new States to come into being and they, we are sure, will enter the international community to practice the principles advocated by the Charter of the United Nations, which places the ideals of peace above any resentments of the past.
30.	This year has been a period of doubts and achievements. There have been frustration and also hope; and the hope for a new era more just and in accordance with the concerns of our peoples is shown precisely in the context of America. The widespread acceptance of dialog, resulting from understanding, has enabled us in America to break the lack of communication and has made it easier to seek joint formulas for an effective coming together on a basis of complete solidarity. Tlatelolco and Washington, and shortly Buenos Aires, are landmarks of a new policy and of an edifying example. Developing countries and one of the world Powers, on a footing of equality, decided to review their relations in every sphere so as to reconcile interests and, what is more important, to establish mechanisms Of co-operation which will give content to the ideals of solidarity.
31.	We, the Latin Americans, believe that the roads are free and clear and that a future of happiness and understanding depends, then, on our ability and imagination and the vast scope of common objectives. Dialog is again a synonym for understanding.
32.	America, too, looks for justice. America has taken a historical decision to apply solidarity. America is resolved that on its soil sterile confrontation should end, giving way to harmony and mutual co-operation among its peoples. Finally, America has united its will and launched the challenge in Atlanta, at the Fourth regular session of the Organization of American States (OAS): conflicts do not contribute to well- being, and their solution is an imperative of our times. To do away with suspicions, to defeat acceptance of injustice, it is recognized "that hemispheric solidarity constitutes one of the essential foundations of the' inter- American system", and we declare, with the unanimity of causes of noble origin, "that it is of fundamental interest for the continent to solve the problems which disturb solidarity, lessen co-operation among the American nations or threaten peace, and represent barriers to their economic and social development".
33.	My Government has thus brought to Atlanta its words of peace for the solution of the injustice arising from the geographical enclosure to which my country is confined. In this world society I must reiterate it more broadly, together with our willingness for a constructive dialog. The solution of the landlocked status of Bolivia is a continental problem. It is a challenge to America which wounds the spirit of understanding of just men and peoples. The return of Bolivia to the sea is the most deep-rooted feeling among its citizens. We trust that we shall not witness the centennial of our enclosure, because we see the foreshadowing of fruitful understanding free from formalisms and with a profoundly practical sense. America has so decided.
34.	With these same principles, full of the vocation for peace and progress, the Nationalist Government, under the presidency of General Hugo Banzer Suarez, has continued the task of national reconstruction. For the past three yea* s Bolivians have enjoyed the benefits of stability and order and have found that it is possible to build their own historic destiny, through the genuine national entity. The task has been an arduous one, and we still foresee a stage of work and sacrifice.
35.	The Bolivian nation faces many problems -among them, strengthening its economy and its political system, which embraces both the nation and the people, and institutionalizing its republican life. But our will is strong. With the help of all Bolivians, we shall overcome and lay the foundations that will enable future generations to have a free country, a country that is just and full of opportunities.
36.	I would not wish to end my statement without reiterating the faith of the people and Government of Bolivia in the United Nations. At this General Assembly session we again express our hope that mankind, here represented, will engage in a more vigorous quest for the happy future we must seek, as the result of the construction Of a truly integrated international society.
37.	There are, to be sure, many problems facing the contemporary world. But I am convinced that if we exert all our efforts, and with the sincere purpose that guides our peoples, we shall find the right path that will lead us to universal brotherhood.
38.	The very fact that more than 130 countries come together in this ecumenical gathering to express their hopes and aspirations and to reaffirm their faith in peace confirms our conviction that mankind is moving towards systems of loyal communication, solidarity and shared effort. That is faith in our destiny. That is support for harmonious coexistence. That is, finally, the certainty that in this changing world, where man himself is astonished by his accomplishments, ways to happiness can be found.
